Citation Nr: 0838900	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
September 26, 2005.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from September 26, 2005.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision rendered by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD with an evaluation of 30 percent effective March 24, 
2003.  By rating action in November 2005, the RO assigned an 
increased rating of 50 percent for PTSD, effective September 
26, 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to September 26, 2005, the veteran's PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity

3.  From September 26, 2005, the veteran's PTSD is manifested 
by total occupational and social impairment, with 
deficiencies in the areas of work, family relations, 
judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD are met 
prior to September 26, 2005.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2008).

2.  The criteria for a rating of 100 percent for PTSD are met 
from September 26, 2005.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim for higher initial 
ratings for PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  
Prior to initial adjudication of the veteran's claim for 
service connection, an April 2003 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although notice was not provided to the veteran 
prior to the initial adjudication of this claim informing him 
that a disability rating and an effective date would be 
assigned should the claim of service connection be granted, 
the Board finds that the veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no other indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
veteran was provided two VA PTSD examinations.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

B.  Law and Analysis 

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as a "staged rating."  
Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

For PTSD, the rating criteria provides a 30 percent rating 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§  4.130, D.C. 9411.

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. §  4.130, D.C. 9411.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. §  4.130, D.C. 9411.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. §  4.130, D.C. 9411.

A Global Assessment of Functioning (GAF) score ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV), for rating purposes].  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130.  

With regard to GAF scores, the Board notes that a GAF rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  

The veteran contends that his PTSD symptoms have contributed 
to the loss of his business because he has difficulty dealing 
with people, including his customers.  See June 2005 appeal; 
February 2005 notice of disagreement.  In lay statements, the 
veteran's friends and family members described a change in 
the veteran's personality, temperament, and mood since 
returning from service.  They also reported that the veteran 
has violent mood swings, is easily angered, and loses control 
of his emotions easily.  Friends and family say that the 
veteran's behavior caused a severe strain on his marriage and 
has interfered with his business so much that he could no 
longer run it.  See March 2005 lay statements; February 2005 
lay statements.  

Initial Evaluation Prior to September 26, 2005, for PTSD

In an April 2003 lay statement, the veteran's wife reported 
that the veteran had memory loss, angry outbursts, 
nightmares, mood swings, and was easily upset.  She stated 
that the veteran often seemed lost in thought and that 
communicating with the veteran had become increasingly 
difficult.  She further stated that the veteran sat for hours 
in front of the television and did not take interest in 
anything else.  See April 2003 lay statement.

In a November 2003 VA medical record, the veteran was 
diagnosed with PTSD.  During the examination, the veteran 
reported that he had frequent nightmares, insomnia and night 
sweats.  The veteran also reported that he had depression for 
many years.  The veteran denied any panic or obsessive 
compulsive disorder.  The examiner noted that the veteran was 
anxious and depressed, and that his mood was depressed and 
flat.  The examiner also noted that the veteran's speech was 
clear and goal directed, the veteran did not have delusions 
or hallucinations, his memory was intact, and he did not have 
any suicidal ideations.  The examiner diagnosed the veteran 
with PTSD and depression.  The examiner assigned a GAF score 
of 50 for the past and current year.  See November 2003 VA 
medical record.

In an April 2004 VA follow-up examination, the examiner noted 
that the veteran was sleeping better but still had occasional 
problems.  The veteran reported that he sometimes felt more 
"down" during the day.  See April 2004 follow-up 
examination. 

In July 2004 the veteran was afforded a VA PTSD examination.  
The veteran reported at that time that the veteran and his 
spouse ran a full service gas station which they had owned 
for the past 11 1/2 years.  The veteran indicated that prior to 
that time, he worked for Texaco for 22 1/2 years until he 
retired.  Parenthetically, the Board notes that the record 
reflects, based on information later provided by the veteran, 
that the company was actually Pepsi-Co.  The veteran reported 
that over the years he has been angry and short tempered, had 
mood swings, nightmares, and trouble sleeping.  The veteran 
also reported a history of panic attacks, flashbacks, 
thoughts of suicide in the past, but was not suicidal at the 
time of the examination.  The veteran stated that his 
symptoms affected him vocationally and also caused his wife 
to leave him for a period of 6 months.  The veteran reported 
that his attention span was not good.  He said he still had 
"an attitude" and that it was to the point that he did not 
care about things and he had lost interest in a lot of things 
he used to do.  He also said that he basically walked away 
from problems.  The veteran stated that when he was not 
working he liked to go to a couple of NASCAR events per year.  
He also stated that he attended church and taught Sunday 
school, but was involved in no other social activities though 
he did have some close friends in the community.  The 
examiner noted that the veteran was oriented to time, place, 
person, and situation.  The examiner noted that there was no 
evidence of a thought disorder or psychosis, that the veteran 
was cooperative, speech was goal directed, his mood was 
appropriate, and there was no overt evidence of anxiety.  The 
examiner opined that the veteran clearly met the criteria for 
PTSD.  The examiner stated that the veteran had depression, 
anxiety, hypervigilance, sleep disorder, intrusive thoughts, 
flashbacks that affected his temper, and anger.  The examiner 
assigned a GAF score of 60 to 65.  See July 2004 VA 
examination.

In an October 2004 VA follow-up examination, the veteran and 
his wife reported difficulties with the veteran's temper, 
poor memory, and an incident in which the veteran forgot to 
tighten lug nuts on a customer's car.  The examiner's 
assessment was stress and anger reactions.  See October 2004 
follow-up examination.

In a January 2005 VA mental health treatment review, the 
examiner diagnosed the veteran with PTSD and nightmares.  The 
examiner assigned a GAF score of 45 for the past and current 
year.  The examiner made no notation of any statements made 
by the veteran during the examination.  See January 2005 
mental health treatment review.

In a February 2005 VA mental health note, the veteran 
reported that he wanted to leave treatment because the 
medications were affecting his mood and his ability to work.  
The examiner assessed that the veteran was possibly having a 
medication reaction.  See February 2005 VA mental health 
note.

In two February 2005 lay statements, the veteran's sons 
reported symptoms of the veteran's PTSD that they 
experienced.  They reported that the veteran suffered from 
violent mood swings, easily lost control of his temper, was 
very forgetful, and slept a lot.  They also reported that the 
veteran often argued with customers of his business in a 
threatening manner.  They also stated that had each served in 
the military, but that their attempts to share experiences 
with the veteran seemed to upset the veteran.  See February 
2005 lay statements.

In a February 2005 lay statement, a customer of the veteran's 
business reported that during the 11 years he had known the 
veteran, the veteran had seemed depressed, confused, 
forgetful and easily angered by small events.  He stated that 
the veteran had a hard time keeping his mind on his business, 
did not seem to care about his business and had lost a lot of 
customers because of his attitude, and had become a chain 
smoker.  He also reported seeing the veteran sitting at his 
desk with tears in his eyes, but that the veteran refused to 
discuss his feelings.  See February 2005 lay statement.

In a March 2005 lay statement, the veteran's brother-in-law 
reported that the veteran's personality changed drastically 
upon returning from service in Vietnam.  He said that before 
service, the veteran was friendly, happy, outgoing and 
everyone enjoyed being around him.  But after returning, the 
veteran spent most of his time alone, was quiet and did not 
laugh as much.  He also reported that the veteran seemed to 
be lost in thought.  He stated that the veteran used to work 
with dedication, but now the veteran had no desire and it 
took him longer to do simple tasks.  The veteran's brother-
in-law gave an example of a time when the veteran forgot to 
tighten the lug nuts on his car after he had serviced it.  
See March 2005 lay statement; see also October 2004 follow-up 
examination.

In a March 2005 lay statement, the veteran's wife described 
the effects that the veteran's PTSD symptoms had on their 37 
year marriage.  She reported that the communication between 
her and the veteran had broken down and that the veteran did 
not have any close relationships in his life.  She said that 
she separated from the veteran for a period of 6 months until 
he promised to get help for PTSD.  Eventually the veteran 
agreed to get help and they reconciled, but, according to the 
veteran's wife, there had not been much improvement in the 
veteran's symptoms.  She reported that the veteran still had 
mood swings, anger, and argued with customers.  She stated 
that the veteran has made business mistakes that cost them so 
many customers that they had to sell their business.  The 
veteran's wife reported that the veteran slept a lot, was 
difficult to wake, had no concept of time, exercised very 
poor judgment, and could not make good decisions.  She also 
stated that he often had violent nightmares, had become a 
chain smoker and had fallen out of touch with his mother with 
whom he was once close.  She said that they had very few 
friends now because the veteran's outbursts and embarrassing 
behavior.  See March 2005 lay statement.

The veteran was assigned an initial 30 percent rating for 
PTSD prior to September 25, 2005.  Based on the examinations 
and GAF scores ranging from 45 to 65, the veteran meets the 
criteria for a 50 percent rating during that time period.  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  In a November 2003 VA medical 
record, the examiner assigned the veteran a GAF score of 50 
for the past and current year.  See November 2003 VA medical 
record.  In a July 2004 VA examination, the examiner assigned 
a GAF score of 60 to 65.  See July 2004 VA examination.  In a 
January 2005 mental health review, the examiner assigned a 
GAF score of 45 for the past and current year.  See January 
2005 mental health treatment review.

The veteran's symptoms and diagnosis prior to September 26, 
2005 more nearly approximate the pertinent rating criteria 
for a 50 percent rating.  The veteran had such symptoms as a 
flattened affect and depressed mood.  See November 2003 VA 
medical record.  The veteran has also had impaired judgment; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships as evidenced by the marital difficulties, and 
the loss of his customer base.  See February 2005 lay 
statements; March 2005 lay statement; October 2004 follow-up 
examination; July 2004 VA examination; February 2003 lay 
statement.  These symptoms caused the veteran occupational 
and social impairment with reduced reliability and 
productivity as evidenced by the strain on his business, and 
the marital problems.  Overall, his symptoms of his PTSD, 
from March 24, 2003 to September 25, 2005 more nearly 
approximated the criteria for a 50 percent rating than a 30 
percent rating.  A 70 percent rating is not warranted because 
the veteran did not have symptoms such as suicidal ideation 
or obsessional ritual during that time period.  The veteran 
had suicidal thoughts in the past, but did not have suicidal 
ideation during the effective rating time period.  See July 
2004 VA examination.  

Initial Evaluation from September 26, 2005, for PTSD

In a September 2005 private examination, the veteran reported 
on-going symptoms of severe insomnia, persistent panic 
attacks, chronic depression with suicidal thoughts, poor 
control of impulses with violent thoughts, difficulty coping 
with stress and inability to establish or maintain effective 
relationships.  The veteran reported that he had not been 
able to work all year due to the above symptoms as well as an 
inability to focus or concentrate.  Upon examination, the 
examiner diagnosed the veteran's PTSD as being chronic and 
severe with a very poor prognosis.  The examiner opined that 
the veteran was totally disabled due to symptoms of severe 
panic attacks, suicidal ideations and poor impulse control.  
The examiner noted the veteran's unprovoked irritability and 
violent thoughts along with poor concentration and attention 
span.  The examiner further noted that the veteran was unable 
to establish or maintain effective relationships and needed 
psychiatric treatment, medications and counseling.  See 
September 2005 private examination.

In October 2005, the veteran was afforded a VA PTSD 
examination.  During the examination, the veteran reported 
that since his July 2004 VA examination he had lost his 
business.  He said that he had been running a full service 
gas station, but he could not do the job anymore because of 
irritability with customers and problems concentrating, but 
that he was working part-time doing odds and ends.  Although 
he reported that he lost his business in January 2005, in a 
VA Form 9 of record, dated in June 2005, the veteran reported 
that his business was for sale, and that his spouse was 
running the majority of the business at that time.  The 
veteran reported that his insomnia, night sweats, and 
nightmares had somewhat improved, but that he had thoughts of 
suicide that he never had before, flashbacks, intrusive 
thoughts and panic attacks.  The examiner noted that since 
his last examination the veteran's social functioning had 
been more limited and that the veteran quit going to social 
functions because he did not like being in large groups of 
people, but that he continued to attend church although he 
quit teaching Sunday school.  The examiner found no 
impairment of thought process or ability to communicate.  The 
veteran had goal directed speech, a depressed mood, a blunted 
affect, and intact reality testing.  The examiner further 
noted that the veteran showed no evidence of overt anxiety 
and was cooperative, but that he had gained 25 pounds since 
his last examination one year ago.  The examiner opined that 
the veteran's PTSD symptoms had clearly progressed resulting 
in both social and occupational impairment.  The examiner 
gave the veteran a GAF score of 50 to 55.  See October 2005 
VA examination.  

The veteran was assigned a 50 percent rating for PTSD from 
September 26, 2005.  Based on the lay statements, 
examinations and GAF scores ranging from 50 to 55, the 
veteran meets the criteria for a 100 percent rating during 
that time period.  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  In a September 2005 private 
examination, the examiner assigned no GAF score.  See 
September 2005 private examination.  In an October 2005 VA 
examination, the examiner gave the veteran a GAF score of 50 
to 55.  See October 2005 VA examination.  

The veteran's symptoms and diagnosis in both the September 
2005 private examination and the October 2005 VA examination 
more nearly approximate the pertinent rating criteria for a 
100 percent rating.  The veteran is totally occupationally 
and socially impaired as demonstrated by the fact that he 
lost his business, avoids activities that involve large 
groups of people, has panic attacks and depression, and has 
continued marital problems.  See October 2005 VA examination; 
September 2005 private examination.  Further, the veteran has 
had suicidal ideation that he did not have during the prior 
effective rating period.  See October 2005 VA  examination; 
September 2005 private examination.  Therefore, the veteran's 
symptoms of PTSD more nearly approximate the criteria for a 
100 percent rating than a 50 percent rating.  Although the 
veteran's GAF scores from his October 2005 VA examination are 
50 to 55, the examiner reported that the veteran's social and 
occupational impairment had worsened since the July 2004 VA 
examination.  Furthermore, the veteran's private medical 
examiner stated that the veteran was totally disabled and had 
a very poor prognosis.  See September 2005 private 
examination.  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.  
Therefore, when a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  In this case, a 100 percent 
disability rating for the effective rating period from 
September 26, 2005 is appropriate because the veteran is 
totally occupationally and socially impaired.  Although the 
veteran is able to work doing odd jobs, he is unable to 
maintain gainful employment or to establish and maintain 
effective relationships as evidenced by the various lay 
statements of record.

Accordingly, the Board concludes, with the resolution of 
reasonable doubt in the veteran's favor, that the evidence 
supports an initial 50 percent evaluation for PTSD prior to 
September 26, 2005 and a 100 percent rating for PTSD from 
September 26, 2005.  After a review of the evidence, no other 
"staged" ratings are for assignment.  See Fenderson, 12 
Vet. App. at 126; see Hart 21 Vet. App. at 505.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  In this regard, while the veteran has reported 
that his PTSD symptoms have negatively impacted his 
occupation, he has not provided any persuasive evidence that 
this impairment is not contemplated by the current schedular 
standards for PTSD in this case.  While there is no doubt 
that there is interference with occupational and other 
activities because the veteran does have PTSD, the record 
does not reflect a disability picture that is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability at any time during the relevant rating 
period.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Prior to September 26, 2005, a 50 percent rating for PTSD is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.

From September 26, 2005, a 100 percent rating for PTSD is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


